Citation Nr: 1316390	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  08-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of coccidioidomycosis.

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

3.  Entitlement to a rating in excess of 10 percent for prolapsed intestinal cord status postoperative hemorrhoidectomy, lateral sphincterotomy and external hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1989 to September 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2007 and December 2008 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The August 2007 rating decision continued 10 percent ratings assigned for lumbosacral strain and prolapsed intestinal cord status postoperative hemorrhoidectomy, lateral sphincterotomy and external hemorrhoids.  The December 2008 rating decision denied reopening the claim of service connection for residuals of coccidioidomycosis.  

A July 2008 rating decision increased the rating for lumbosacral strain to 20 percent.  This has not satisfied the Veteran's appeal (as he continues to seek an increased rating for the lumbosacral strain).  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In a VA Form 9, Appeal to the Board, received in February 2010, the Veteran indicated he wanted a hearing before the Board at the RO.  The Veteran is incarcerated.  In March 2013, the Board contacted the Veteran with respect to the hearing request to let him know he had options other than having a hearing before the Board [as it can be difficult for an incarcerated veteran to appear at a hearing].  He was told he could submit a written statement, have his representative submit an audio cassette or written argument, or have his representative submit a motion to appear alone and personally present argument on his behalf.  The Board told the Veteran that he should inform it of whether he still wanted a hearing before the Board and that if no response was received within 30 days, he would be scheduled for a hearing.  The Veteran did not respond to the letter within 30 days.  Thus, as stated in the letter, the Board will remand his case for a hearing to be scheduled.  

The case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.  [The Veteran and his representative are advised that the Veteran is responsible for arranging and financing his own transportation, to include necessary escorts to his hearing.]  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

